Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 26-44 are pending.
Priority
This application filed on 02/05/2021, is a CON of US application No. 14/904,407, filed on 01/11/2016 (US patent No. 11,007,174), which is a 371 of PCT/IB2014/063022, filed on 07/11/2014, which claims priority to U.S. provisional application No 61/845,749, filed on 07/12/2013.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on submitted on 09/09/2021, 11/22/2021 and 08/04/2022, were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. The IDS documents were considered. A signed copy of Form PTO-1449 is enclosed herewith. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 35 is directed to a kit, but claim 35 also recites “are administered simultaneously to a subject in need thereof” in lines 2-3. This is indefinite because the claim recites both a product (a kit) and a process of using the product. Please see MPEP § 2713.05. 
For the purpose of examination, claim 35 is being interpreted as a kit comprising the CDK inhibitor and at least one anticancer agent selected from a BRAF inhibitor or a MEK inhibitor. Appropriate correction is required.
Claims 36 is directed to a kit, but claim 36 also recites “are administered sequentially to a subject in need thereof” in lines 2-3. This is indefinite because the claim recites both a product (a kit) and a process of using the product. Please see MPEP § 2713.05. 
For the purpose of examination, claim 36 is being interpreted as a kit comprising the CDK inhibitor and at least one anticancer agent selected from a BRAF inhibitor or a MEK inhibitor. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 35-36 are rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter.
In addition to reciting composition limitations (i.e., limitations of physical and structural components of the composition), claims 35-36 also recite limitations that appear to be directed to a process of using the composition. For example: i) claim 35 recites “are administered simultaneously to a subject in need thereof” in lines 2-3; and ii) claim 36 recites “are administered sequentially to a subject in need thereof” in lines 2-3. 

MPEP § 2106.03, states:
 “35 U.S.C. 101 enumerates four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter. As explained by the courts, these "four categories together describe the exclusive reach of patentable subject matter. If a claim covers material not found in any of the four statutory categories, that claim falls outside the plainly expressed scope of § 101 even if the subject matter is otherwise new and useful." In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007).” Emphasis added.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26-44 are rejected under 35 U.S.C. 103 as being unpatentable over Giridharan et al (hereinafter, “Giridharan”, IN2008MU00699, published 06/02/2009) in view of: i) Chellappan (AACR 103rd Annual Meeting, Abstract 5598, 2012, submitted in the parent US application No. 14/904,407); ii) Kwong (Nature Medicine, 2012, 18(10), 1503-1510, submitted in the parent US application No. 14/904,407); iii) Ibrahim et al (hereinafter “Ibrahim”, WO2007002325A1, published 01/04/2007) as evidenced by PubChemCID42611257 (created 06/22/2009); iv) Gilmer et al (hereinafter, “Gilmer”, WO2012027438A1, published 03/01/2012) as evidenced by PubChemCID11707110 (created 10/26/2006)
	Applicants claim a pharmaceutical kit for the treatment of (intended use, emphasis added), melanoma comprising: 
a CDK inhibitor (CDKi) compound of Formula I; and a BRAF inhibitor (BRAFi); or
a CDKi compound of Formula I and a MEK inhibitor (MEKi).
Similar to claim 26, Giridharan teaches a kit comprising compound P1446A and Gemcitabine. Please see page 4. P1446A (see Giridharan at page 3), is a CDKi of claim 26 recited in instant claim 27. 
Giridharan is not explicit in teaching a BRAFi or a MEKi of the claimed invention.
However, the claimed invention would have been obvious over Giridharan, because at the time the instant invention was filed:
1) a composition comprising a CDKi and a BRAFi was known in the art;
2) a composition comprising a CDKi and a MEKi was known in the art; 
3) a kit comprising a BRAFi was known in the art; and
4) a kit comprising a MEKi was known in the art.
For example:
1) Chellappan teaches a composition comprising olomoucine (CDKi) and PLX-4720 (BRAFi, see instant claim 30) in the therapy of melanoma. Please see abstract.
2) Kwong teaches a composition comprising PD-0332991 (CDKi) and trametinib (MEKi, see instant claims 33-34) in the therapy of melanoma. Please see abstract, page 1504, 2nd ¶ on right column, pages 1507-1508, Figure 5 and section under the title “ONLINE METHODS”.
3) Ibrahim teaches a kit comprising compound P-0956. Please see ¶ 0092, 0199, Table on page 82 and abstract. P-0956 is vemurafenib (a BRAFi, see instant claims 30-31), as evidenced by PubChemCID42611257 (see pages 1-3).
4) Gilmer teaches a kit comprising a combination composition comprising compound B. Please see Pages 9-11, pages 5-6 and abstract. compound B is trametinib (a MEKi, see discussions above), evidenced by PubChemCID11707110 (see pages 1-3).
Accordingly, at the time the instant invention was filed, a person skilled in the art would have found it obvious to modify Giridharan with Chellappan, Kwong, Ibrahim and Gilmer, in order to arrive at a kit comprising:
a CDKi (e.g., P1446A) and a BRAFi (e.g., vemurafenib); or
a CDKi (e.g., P1446A) and a MEKi (e.g., trametinib).
This is because at the time the instant invention was filed: i) a composition comprising a CDKi and a BRAFi was known in the art (see discussions above); ii) a composition comprising a CDKi and a MEKi was known in the art (see discussions above); iii) a kit comprising CDKi was known in the art ((see discussions above); iv) a kit comprising a BRAFi was known in the art (see discussions above); and v)a kit comprising a MEKi was known in the art (see discussions above).
One skilled in the art would have had a reasonable expectation that the kit comprising dosing regimen for administration, would provide convenience to the end user. Please see Giridharan at page 8.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Regarding claims 26, 37-40, the intended use of a kit comprising: i) a CDKi (e.g., P1446A) and a BRAFi (e.g., vemurafenib); or ii) a CDKi (e.g., P1446A) and a MEKi (e.g., trametinib), for treating melanoma, is an inherent property of the kit. Any properties exhibited by or benefits provided by the composition are inherent and are not given patentable weight over the prior art. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicants disclose and/or claim are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. In the instant case, Giridharan, Chellappan, Kwong, Ibrahim and Gilmer combine to teach a kit comprising: i) a CDKi (e.g., P1446A) and a BRAFi (e.g., vemurafenib); or ii) a CDKi (e.g., P1446A) and a MEKi (e.g., trametinib). Please see discussions above.
Applicants are further requested to note that it is well settled that “intended use” of a composition or product, e.g., a kit, will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.
Therefore, claims 26, 37-40 are obvious over Giridharan, Chellappan, Kwong, Ibrahim and Gilmer.
Regarding claim 27, Giridharan teaches P1446A (see discussions above).
Regarding claims 28-34, the cited references combine to teach: i) BRAFi (e.g., vemurafenib); and ii) MEKi (e.g., trametinib). Please see discussions above.
Regarding claims 35-36, Gilmer teaches that the kit can comprise components provided in a form which is suitable for sequential, separate and/or simultaneous administration (see pages 9-10).
Regarding claims 41, Gilmer teaches that the combination composition can be formulated as a single composition in a single container (see pages 9-10).
Regarding claim 42, Gilmer teaches that the combination composition can be formulated as separate compositions in a single container or in separate containers (see pages 9-10).
Regarding claim 43, Gilmer teaches that the kit can further be provided by instruction, such as dosage and administration instructions of the kind that is provided by a doctor to a patient (see pages 9-10).
Regarding claim 44, Gilmer teaches that in an embodiment, the kit can also comprise a container comprising a pharmaceutically acceptable carrier (see page 10).
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. 

Non-Statutory Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 26-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. patent No. 11,007,174 (claims 1-19). 
Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of the above cited patents are similarly directed to a melanoma treatment composition comprising.
For example, the claims of the instant application are directed to a kit for treating melanoma, comprising: i) a CDKi compound of Formula I and a BRAFi; or ii) a CDKi compound of Formula I and a MEKi, whereas, the claims of the cited patent No. 11,007,174, are directed to a method for treating melanoma in a subject in need thereof, comprising administering to the subject, a therapeutically effective amount of a CDKi compound of Formula I and a therapeutically effective amount of at least one anticancer agent selected from vemurafenib (a BRAFi), dabrafenib (a BRAFi) and trametinib (a MEKi).
Therefore, there is sufficient overlap between the claim scopes to render them obvious over each other. Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the reference patent subject matter.  

Conclusions
No claim is allowable.
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should the Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/				
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629